Mr. Justice Dickey delivered the opinion of the Court: The charge of fraud, made by appellants, is not sustained by the proof. The weight of the evidence leads to the belief that the Lafayette, Bloomington and Mississippi Railroad Company was indebted to appellee. It was also indebted to divers other creditors. Appellants seem, from the proofs, to have made an agreement with the railroad company, by which they bought all the property and credits of the corporation, and assumed to pay all its debts. The evidence fully sustains the verdict, and we find no good reason for disturbing the judgment. The judgment of the court below is affirmed. Judgment affirmed.